I agree with the majority that it is a well-established principle of Ohio law that, prior to seeking court action in an administrative matter, the party must exhaust the available avenues of administrative relief through administrative appeal. See Noernberg v. Brook Park (1980), 63 Ohio St. 2d 26, 29, 17 O.O.3d 16, 18, 406 N.E.2d 1095, 1097. The Ohio Supreme Court has found two exceptions to the general rule of exhaustion of administrative remedies. First, if there is no administrative remedy available which can provide the relief sought or if resort to administrative remedies would be wholly futile, exhaustion is not required. See Karches v. Cincinnati (1988),38 Ohio St. 3d 12, 17, 526 N.E.2d 1350, 1355-1356. Exhaustion of administrative remedies is also unnecessary where the available remedy is onerous or unusually expensive. See Gates Mills Invest.Co. v. Pepper Pike (1975), 44 Ohio St. 2d 73, 73 O.O.2d 321,337 N.E.2d 777. Because appellee's suspension was effective prior to his ability to obtain an administrative review by the school board, I do not believe that exhaustion of administrative remedies was necessary, notwithstanding his ability to expunge his record or make up missed assignments. Thus, I would review the merits of the appeal. *Page 705